Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew J. Bussan (Reg. No. 33,614) on 1/26/2022. 

The independent claims 1, 8, and 15 are amended as follows:
1. (Currently amended) A computer-implemented method comprising: 
receiving, by one or more processing units of a context relay system at least a portion of which is part of a user's computing device, one or more chat messages from a chatbot requesting a user input; 
obtaining, by one or more processing units of the context relay system, chat information of the chatbot in response to receiving the one or more chat messages from the chatbot, wherein the chat information comprises at least one of: a chat context of the chatbot, a domain of the chatbot; 
determining, by one or more processing units of the context relay system, a matching data object of a matching data model from one or more data models based on the chat information, wherein the determining, by one or more processing units of the context relay system, [[a]] the matching data object of [[a]] the matching data model from the one or more data models based on the chat information includes analyzing the chat a data value of the at least one pre-defined data object is determined at least based on one or more chat histories with at least one chatbot of one or more chatbots; 
obtaining, by one or more processing units of the context relay system, [[a]] the data value of the matching data object as a response to receiving the one or more chat messages from the chatbot; 
sending, by one or more processing units of the context relay system, the data value of the matching data object to the chatbot as the response to receiving the one or more chat messages from the chatbot. 

8. (Currently amended) A computer system, comprising: 
a processor; a computer-readable memory coupled to the processor, the memory comprising instructions that when executed by the processor perform actions of: 
receiving, by one or more processing units of a context relay system at least a portion of which is part of a user's computing device, one or more chat messages from a chatbot requesting a user input; 
obtaining, by one or more processing units of the context relay system, chat information of the chatbot in response to receiving the one or more chat messages from the chatbot, wherein the chat information comprises at least one of: a chat context of the chatbot, a domain of the chatbot; 
determining, by one or more processing units of the context relay system, a matching data object of a matching data model from one or more data models based on the chat information, wherein the determining, by one or more processing units of the context relay system, [[a]] the matching data object of [[a]] the matching data model from the one or more data models based on the chat information includes analyzing the chat context of the chatbot and/or the domain of the chatbot to determine the matching data model and the matching data object thereof, wherein each of the one or more data models comprises at least one pre-defined data object, and [[the]] a data value of the at least one pre-defined data object is determined at least based on one or more chat histories with at least one chatbot of one or more chatbots; 
obtaining, by one or more processing units of the context relay system, [[a]] the data value of the matching data object as a response to receiving the one or more chat messages from the chatbot; 
sending, by one or more processing units of the context relay system, the data value of the matching data object to the chatbot as the response to receiving the one or more chat messages from the chatbot.

15. (Currently amended) A computer program product comprising: a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by one or more processing units of a context relay system at least a portion of which is part of a user's computing device, causes the context relay system to: 	receive one or more chat messages from a chatbot requesting a user input; 
obtain chat information of the chatbot in response to receiving the one or more chat messages from the chatbot, wherein the chat information comprises at least one of: a chat context of the chatbot, a domain of the chatbot; 
determine a matching data object of a matching data model from one or more data models based on the chat information, wherein the determine [[a]] the matching data object of [[a]] the matching data model from the one or more data models based on the chat information includes analyzing the chat context of the chatbot and/or the domain a data value of the at least one pre-defined data object is determined at least based on one or more chat histories with at least one chatbot of one or more chatbots; 
obtain [[a]] the data value of the matching data object as a response to receiving the one or more chat messages from the chatbot; 
send the data value of the matching data object to the chatbot as the response to receiving the one or more chat messages from the chatbot.































Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record do not teach or suggest “Steps performed by one or more processing units of a context relay system such as obtaining, chat information that comprises at least one of: a chat context of the chatbot, a domain of the chatbot of the chatbot in response to receiving the one or more chat messages from the chatbot; determining, a matching data object of a matching data model from one or more data models based on the chat information includes analyzing the chat context of the chatbot and/or the domain of the chatbot to determine the matching data model and the matching data object thereof, wherein each of the one or more data models comprises at least one pre-defined data object, and a data value of the at least one pre-defined data object is determined at least based on one or more chat histories with at least one chatbot of one or more chatbots; obtaining and sending, the data value of the matching data object as a response to receiving the one or more chat messages from the chatbot” in light of other features described in independent claims 1, 8, and 15.

Allowable Subject Matter
Claims 1, 4, 6-8, 11, 13-15, 18 and 20-23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W/
Ayele Woldemariam
Examiner
Art Unit 2447
1/26/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447